
	
		II
		110th CONGRESS
		1st Session
		S. 1273
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow permanent look-through treatment of payments between related foreign
		  corporations. 
	
	
		1.Permanent look-through
			 treatment of payments between related controlled foreign corporations under the
			 foreign personal holding company rulesSection 954(c)(6)(B) of the Internal Revenue
			 Code of 1986 is amended by striking and before January 1,
			 2009,.
		
